Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 03/18/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4-7, 11-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshnick et al. (U.S. PUB. 2016/0223511 hereinafter, ” Koshnick”).

Consider claim 1, Koshnick teaches an integrated sensor system (700) comprising: one or more sensors that are configured to determine one or more measures of at least one property of soil (728) (fig.7, page 11 [0118]); one or more processing units (750, 752) that are configured to receive, from the one or more sensors, the one or more measures of at least one property of soil (fig. 7, pages 11-12 [0119]-[0120]), and calculate soil property data based on the one or more measures of 

Consider claim 2, Koshnick further teaches wherein the at least one computer device (fig. 1, page 3 [0045] i.e., field manager computing device 104, cab computer 115 or other computers that are coupled to the system 130 through the network 109; pages 2-3 [0042]: Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104; pages 11-12 [0120]) uses the soil property data to control the at least one agricultural machine (fig 1, pages 2-3 [0042]: Agricultural intelligence computer system 130 may be further configured ... to perform ... generation and sending of scripts to application controller 114; page 7 [0074]: Application controller 114 may also be programmed or configured to control an operating parameter of an agricultural vehicle or implement) as the at least one agricultural machine performs agricultural tasks in an agricultural field (fig. 1, pages 7-8 [0080]: sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include ... soil property sensors such as reflectivity 

Consider claim 4, Koshnick further teaches wherein the soil property data comprises information about one or more time-sensitive soil properties (pages 7-8 [0080] i.e., soil property sensors such as reflectivity sensors, moisture sensors, 


Consider claim 6, Koshnick further teaches wherein the soil property data includes one or more of: a phosphorus concentration level (page 2 [0037]: Phosphorous), a nitrate concentration level (page 6 [0066]: availability of nitrogen to crops; pages 8-9 [0089]: nitrogen content with a soil sample measurement), a potassium concentration level, a moisture level, a rainfall level, a pH level, or a chlorine level).

Consider claim 7, Koshnick further teaches wherein the one or more sensors include one or more: a capacitive moisture sensor (page 11 [0118] i.e., a capacitive probe for measuring soil moisture), a time-domain reflectometry moisture sensor, a temperature sensor, or a nitrate sensor.

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 8-10, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koshnick in view of Markus Bindhammer (U.S. PUB. 2018/0279536 hereinafter, “Bindhammer”).

Consider claim 3, Koshnick teaches the integrated sensor system of claim 1, and Koshnick further teaches the system further comprising: a probe (fig. 7, page 10 [0111] i.e., soil probe 702) configured to provide a housing for the one or more sensors (fig. 7, page 11 [0118]: the soil characteristic sensor is disposed to measure soil characteristics of the soil sample 780 within the tip portion 706), the one or more processing units (fig. 7, pages 11-12 [0119]-[0120]: system 700 may include a monitor including a memory, processor and graphical user interface (''GUI”)... the monitor may be a probe-mounted monitor 760; (it is noted that because the monitor 760 is probe-mounted, the processor included in the monitor 760 is also probe-mounted)), and the transmitter (fig. 10, page 11 [0115]: multifunction device 1002 is mounted to the probe 702 ... multifunction device 1002 may include one or more of... a cellular modem, a wireless transmitter/receiver (for example, Bluetooth and/or WLAN)); a power supply source configured to supply power to components of the integrated sensor system (fig. 7, page 12 [0122]: the system 700 may enter a full-power state in which all or a more inclusive subset of the components of the system 700 receive power; (the fact that the disclosed system is taught as 
Koshnick does not teach specifically wherein the power supply source includes one or more of: a battery, or a solar panel.
However, Bindhammer teaches, in the context of portable measurement systems (Abstract), that the power supply source includes one or more of: a battery, or a solar panel (pages 2-3 [0024]-[0025]). It would have been obvious to a person having ordinary skill in the art to modify the integrated sensor system of Koshnick so that the power supply source includes one or more of: a battery, or a solar panel, as taught by Bindhammer to provide waterproofing so that no dirt or water can get into the interior as disclosed in Bindhammer.

Consider claim 8, Koshnick further teaches wherein the probe is installed in a cavity created in soil (fig. 7, page 11 [0118] and page 12 [0123]: drive the soil probe into the soil); wherein the probe is powered up once the power supply source is provided (fig. 7, page 12 [0122]: Upon identifying a probe use criterion, the system 700 may enter a full-power state in which all or a more inclusive subset of the components of the system 700 receive power); wherein the probe is initiated once a probing depth is set 

Consider claim 9, Koshnick further teaches wherein the probe is a handheld device (fig. 7, page 10 [0111] i.e., a user may stabilize the soil probe by grasping the handlebars 712).  

Consider claim 10, Koshnick further teaches wherein the probe is an in-ground blade (pages 7-8 [0080] i.e., sensors 112 that may be used with seed planting equipment such as planters, drills ... downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors).

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 19.



Conclusion

6.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571) 272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649